Citation Nr: 1442132	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-46 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability with associated neurological impairment in the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978, from July 1979 to November 1983, and from September 2006 to January 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran originally sought service connection for a low back condition and separately for right leg numbness and pain.  At the request of the Veteran and his representative, the Board has merged the two appeals.

The record before the Board consists of an electronic record known as the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's low back disability with associated neurological impairment in the right lower extremity originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability with associated neurological impairment in the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a low back disability with associated neurological impairment in the right lower extremity because his current disability is due to a blast injury sustained during service.  

The Veteran's service treatment records show that he was deployed to Iraq during his most recent period of service.  He noted in his December 2006 pre-deployment health assessment that he had no current medical problems.  In July 2007, he was injured by a roadside bomb while riding in a Hummer in Iraq and was treated by a medic.  He complained of body aches the next day.  In his December 2007 post-deployment health assessment, he reported having back pain currently and during deployment.  He also reported having daily numbness and tingling in his thighs at that time.  In a post-deployment health reassessment in April 2008, he noted that he was still having problems with an in-service wound, injury, or assault.  He further indicated that he had back pain that he felt was related to deployment.  

Post-service treatment records from February 2008 to August 2014 show that the Veteran was continuously treated for low back pain and right leg pain and numbness, and that he consistently stated that he had experienced these symptoms constantly since his in-service injury.  He was diagnosed with multilevel spondylosis and lumbar radiculopathy in February 2008 and degenerative disc disease in April 2008.  

The Veteran testified in an April 2014 hearing that he had no back issues when he entered into active duty in 2006.  After his vehicle was hit by a bomb in July 2007, he told a medic that he had back pain and tingling in his right leg.  Because he was in combat, he simply self-medicated and dealt with the pain.  His wife had observed him having pain in his back and numbness and cramping in his leg ever since she met him in October 2008.  

In May 2014, the Veteran's primary care provider submitted a statement opining that the Veteran's low back disability was a direct result of his military service.  He reasoned that for the past several years, the Veteran's signs and symptoms had been consistently those of someone suffering from the lasting effects of spinal injuries, which could be very specifically traced to injuries he had suffered while on duty to Iraq in July 2007.  In spite of ongoing treatment, the Veteran continued to have chronic, objective back pain accompanied by marked weakness in the right leg.  The physician noted that he had examined the Veteran, had reviewed his service treatment records, and had access to and was cognizant of his health history and treatment plan since his discharge from the military.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for a low back disability with associated neurological impairment in the right lower extremity because the evidence satisfactorily establishes that the claimed disability originated during his most recent period of active service.  

In reaching this decision, the Board notes that the Veteran's service treatment records indicate that he was in good health prior to his deployment.  He was injured during his deployment and reported having back pain and tingling in his leg upon his return from Iraq.  In February 2008, just a month after separation from service, he was diagnosed with spondylosis and lumbar radiculopathy.  From that time until August 2014, he repeatedly and consistently stated that his symptoms had begun immediately following his in-service injury and had persisted ever since.  Moreover, in May 2014, his primary care physician opined that his low back disability was a direct result of his military service, reasoning that for the past several years, the Veteran's signs and symptoms had been consistently those of someone suffering from the lasting effects of spinal injuries, which could be very specifically traced to injuries he had suffered while on duty to Iraq in July 2007.  The Board finds this opinion especially probative, as the physician noted that he had examined the Veteran, had reviewed his service treatment records, and had access to and was cognizant of his health history and treatment plan since his discharge from the military.  Based on the foregoing, the Board has determined that the preponderance of the evidence supports the claim.  Accordingly, service connection is warranted for the Veteran's low back disability with associated neurological impairment in the right lower extremity.


                                                   (CONTINUED ON NEXT PAGE)  





ORDER

Service connection for a low back disability with associated neurological impairment in the right lower extremity is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


